

115 S3010 IS: Supplementing the Pipeline for Efficient Control of The Resources for Users Making New Opportunities for Wireless Act
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3010IN THE SENATE OF THE UNITED STATESJune 6, 2018Mr. Wicker (for himself, Mr. Schatz, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the National Telecommunications and Information Administration Organization Act to provide
			 for necessary payments from the Spectrum Relocation Fund for costs of
			 spectrum research and development and planning activities.
	
 1.Short titleThis Act may be cited as the Supplementing the Pipeline for Efficient Control of The Resources for Users Making New Opportunities for Wireless Act or the SPECTRUM NOW Act.
 2.Costs of spectrum research and development and planning activitiesSection 118(g) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (C)the Director of OMB may make a payment described in paragraph (2) from amounts in the Fund other than amounts made available under subparagraphs (A) and (B) if, before making the payment, the Director of OMB, in consultation with NTIA, determines and submits to the congressional committees described in subsection (d)(2)(C) a certification that—
 (i)the conditions described in subclauses (I) and (II) of paragraph (2)(D)(i) have been met; (ii)as of the date of the certification, amounts made available under subparagraphs (A) and (B) are insufficient to make the payment requested by the Federal entity in the plan approved under paragraph (2)(E) by the Technical Panel established under section 113(h)(3); and
 (iii)the payment will leave sufficient amounts in the Fund to pay the relocation or sharing costs that will be incurred by eligible Federal entities to complete the implementation of all transition plans that, as of the date of the certification, have been found sufficient by the Technical Panel under section 113(h)(4).; and
 (2)in paragraph (2)(D)(ii), by inserting after 60 days the following: (or, in the case of a payment under paragraph (1)(C), 30 days).